                            Case 2:20-cv-01470-GMN-VCF Document 82 Filed 11/20/20 Page 1 of 2




                        1    F. Christopher Austin (Nevada Bar No. 6559)
                             caustin@weidemiller.com
                        2    WEIDE & MILLER, LTD.
                             10655 Park Run Drive, Suite 100
                        3    Las Vegas, NV 89144
                             Telephone: (702) 382-4804
                        4    Facsimile: (702) 382-4805

                        5    Attorney for Evoke Technologies

                        6
                                                        UNITED STATES DISTRICT COURT
                        7
                                                                 DISTRICT OF NEVADA
                        8

                        9     IMAGEKEEPER, LLC, a Nevada limited                 Case No.: 2:20-cv-01470-GMN-VCF
                              liability company;
                       10                                                         STIPULATION AND ORDER FOR 30-
                                                    Plaintiff,                    DAY EXTENSION OF TIME TO
                       11                                                         RESPOND TO COMPLAINT
                                     v.
                       12                                                               (First Request)
                              WRIGHT NATIONAL FLOOD INSURANCE
                       13     SERVICES, LLC, a Delaware limited liability
                              Company, and EVOKE TECHNOLOGIES
                       14     PRIVATE LIMITED, an Ohio foreign
                              corporation.
                       15
                                                    Defendant.
                       16

                       17           Pursuant to LR IA 6-1, 6-2, and LR 7-1, Plaintiff IMAGEKEEPER, LLC, (“Plaintiff”)

                       18    and Defendant EVOKE TECHNOLOGIES PRIVATE LIMITED (“Defendant”), by and through

                       19    their respective counsel of record, hereby stipulate and agree to a 30-day extension of time for

                       20    Defendant to respond to the Complaint, as follows:

                       21           Defendant only retained the undersigned Defense Counsel, F. Christopher Austin, of

                       22    Weide & Miller, Ltd., just a few days ago but has not yet had an opportunity to meaningfully

                       23    discuss the claims or underlying facts alleged in this matter. Retention in this matter was also

                       24    further hampered by the fact that counsel was quarantined and unavailable until this week due to

                       25    having contracted Covid-19.

                       26           The parties have agreed to stipulate to a 30-day extension of time for Defendant to respond

                       27    to the Complaint to allow Defendant a reasonable time to review Plaintiff’s Complaint, consult

                       28    with counsel, and prepare a response. Accordingly, Defendant will have until December 21, 2020,
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE
      SUITE 100              FCA-w-1211                                      1
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
                            Case 2:20-cv-01470-GMN-VCF Document 82 Filed 11/20/20 Page 2 of 2




                        1    to respond to the Complaint.

                        2           THEREFORE, Plaintiff and Defendant hereby stipulate and agree that Defendant’s time

                        3    to answer or otherwise respond to Plaintiff’s Complaint shall be extended to and including

                        4    Monday December 21, 2020.

                        5           Dated: November 19, 2020.

                        6

                        7     POLSINELLI LLP                                  WEIDE & MILLER, LTD.

                        8     By: /s/ Colby B. Springer                       By: /s/ F. Christopher Austin
                              Colby B. Springer, Esq. (Pro Hac Vice)          F. Christopher Austin, Esq.
                        9     Barrington E. Dyer, Esq. (Pro Hac Vice)         Nevada Bar No. 6559
                              Terih P. Nguyen, Esq. (Pro Hac Vice)            caustin@weidemiller.com
                       10     Miya Yusa, Esq. (Pro Hac Vice)                  10655 Park Run Drive, Suite 100
                              cspringer@polsinelli.com                        Las Vegas, NV 89144
                       11     bdyer@polsinelli.com
                              thpnguyen@polsinelli.com                        Attorneys for Defendant
                       12     myusa@polsinelli.com
                       13     Three Embarcadero Center, Suite 2400
                              San Francisco, CA 94111
                       14
                              COHEN JOHNSON LLC
                       15
                              H. Stan Johnson, Esq.
                       16     Steven B. Cohen, Esq.
                              sjohnson@cohenjohnson.com
                       17     scohen@cohenjohnson.com
                              375 E. Warm Springs Road, Suite 104
                       18     Las Vegas, NV 89119

                       19     Attorneys for Plaintiff

                       20

                       21
                                                                        IT IS SO ORDERED:
                       22

                       23                                               ____________________________________
                                                                        UNITED STATES MAGISTRATE JUDGE
                       24
                                                                        DATED: November 20, 2020.
                       25

                       26

                       27

                       28
WEIDE & MILLER, LTD.
10655 PARK RUN DRIVE
      SUITE 100              FCA-w-1211                                   2
     LAS VEGAS,
   NEVADA 89144
   (702) 382-4804
